Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147875 & (28)(32)(33)                                                                                    Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  DESMOND M. WHITE and ROBERT DAVIS,                                                                                  Justices
          Plaintiffs-Appellants,
  v                                                                 SC: 147875
                                                                    COA: 318683
                                                                    Wayne CC: 13-013071-AW
  CITY OF DETROIT ELECTION COMMISSION,
  CITY CLERK FOR THE CITY OF DETROIT,
  WAYNE COUNTY BOARD OF CANVASSERS,
  and ACCUFORM, INC.,
            Defendants-Appellees,
  and
  MIKE DUGGAN,
           Intervening Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motions for immediate consideration are GRANTED.
  The motion to strike the intervening defendant’s brief in opposition is DENIED. The
  application for leave to appeal prior to decision by the Court of Appeals is considered,
  and it is DENIED, because the Court is not persuaded that the questions presented will
  cause a “delay in final adjudication . . . likely to cause substantial harm” or that “the
  appeal is from a ruling that a provision of the Michigan Constitution, a Michigan statute,
  a rule or regulation included in the Michigan Administrative Code, or any other action of
  the legislative or executive branch of state government is invalid.” MCR 7.302(B)(4).
  The question of awarding costs is reserved until further order of the Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 30, 2013
         d1030
                                                                               Clerk